Case: 12-16569    Date Filed: 09/09/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-16569
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 6:12-cr-00169-JA-KRS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

RANDALL RODGERS,
a.k.a. International,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 9, 2013)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Tom Dale, appointed counsel for Randall Rodgers in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
              Case: 12-16569    Date Filed: 09/09/2013   Page: 2 of 2


493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Rodgers’s convictions and sentences are

AFFIRMED.




                                         2